IN THE SUPREME COURT OF THE STATE OF NEVADA


                 EDGEWORTH FAMILY TRUST; AND                                 No. 84159
                 AMERICAN GRATING, LLC,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE                                       SEP 1 6 2022
                 TIERRA DANIELLE JONES, DISTRICT                               EL I.Z..4t.'ETH A. BROWN
                 JUDGE,                                                     CLERK OF EV;PREME COURT
                                                                           BY
                 Respondents,                                                     DEPUTY CLERK

                   and
                 DANIEL S. SIMON; AND THE LAW
                 OFFICE OF DANIEL S. SIMON,
                 Real Parties in Interest.

                 ORDER GRANTING PETITION IN PART AND DENYING PETITION IN
                                          PART

                              This is an original petition for a writ of mandamus to release
                 client funds in excess of an adjudicated lien amount and to direct the real
                 parties in interest to release to petitioners their client file.
                              This petition stems from the ongoing dispute regarding real
                 party in interest Daniel Simon's fee for services he provided to petitioners
                 Edgeworth Family Trust and American Grating, LLC (collectively, the
                 Edgeworths) as part of the settlement of a products liability action. The
                 Edgeworths challenge two separate issues in their petition: (1) the district
                 court's decision to decline to release client funds being held in trust jointly
                 by the parties for the purpose of satisfying Simon's fee above the amount it
                 adjudicated during the pendency of appellate adjudication, and (2) the
SUPREME COURT
           or
        NEVADA


4(>)   1947A
                district court's refusal to compel Simon to produce to the Edgeworths their
                complete client file. The Edgeworths seek a writ of mandamus to compel
                both acts.
                We consider the Edgeworths' petition only with respect to the file production
                issue
                             Writ relief is an extraordinary remedy appropriate when no
                plain, speedy, or adequate legal remedy exists. See NRS 34.170. Generally,
                we consider a party's ability to appeal from a final judgment an adequate
                legal remedy that precludes writ relief. Pan u. Eighth Judicial Dist. Court,
                120 Nev. 222, 225, 88 P.3d 840, 841 (2004). It is the petitioner's burden to
                demonstrate that writ relief is appropriate, id. at 228, 88 P.3d at 844, and
                it is within this court's sole discretion to decide whether to entertain a
                petition for writ relief, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                677, 818 P.2d 849, 851 (1991).
                             Having    considered    the   petition    and    its   supporting
                documentation, as well as the answer and reply, we are not persuaded that
                it is necessary to entertain the Edgeworths' petition with respect to the
                district court's refusal to release a certain portion of the Edgeworths' client
                funds being held jointly in trust. Namely, we are unpersuaded that no
                adequate legal remedy exists to address the district court's decision.
                Instead, we conclude the opposite is true in that pending a final decision
                regarding the fee dispute matter and, after all appellate remedies are
                exhausted, any funds not awarded to Simon will be disbursed to the
                Edgeworths. Because the issue of Simon's appropriate fee is still being
                litigated, and because the Edgeworths have not proffered any compelling
                reason that access to those funds is presently needed, extraordinary
                intervention is unwarranted.


SUPREME COURT
          OF
       NEVADA
                                                      2
(0)   Lq47A
                                 Regarding the second issue, we conclude that the Edgeworths'
                     have satisfactorily shown that an adequate legal remedy does not exist to
                     challenge the district court's refusal to compel Simon to produce their
                     complete client file and therefore choose to entertain their petition
                     regarding this issue. We previously dismissed the Edgeworths' appeal with
                     respect to the file production issue, concluding that the order in which the
                     district court denied production was not a final order from which an appeal
                     could be taken. See Edgeworth Farn. Tr. v. Simon, Nos. 83258/83260 (Nev.
                     Dec. 13, 2021) (Order Consolidating and Partially Dismissing Appeals).
                     Thus, no adequate legal remedy exists to address this issue.        Further,

                     Simon's argument regarding the possibility of potential further motion
                     practice before the district court is unpersuasive in demonstrating that an
                     adequate legal remedy exists.
                                 Therefore, we deny the Edgeworths' petition with respect to the
                     withholding of excess funds but entertain the petition regarding Simon's
                     production of the Edgeworths' complete client file, which we address next.
                     The district court erred in failing to require Simon to produce the complete
                     client file to the Edgeworths under NRS 7.055
                                 This court may issue a writ of mandamus to correct or otherwise
                     tgcompel the performance of an act which the law especially enjoins as a duty

                     resulting from an office, trust, or station." NRS 34.160. Here, the district
                     court declined to compel Simon to produce the complete client file to the
                     Edgeworths, relying on a previous protection order the parties entered into
                     during discovery in the underlying products liability action.
                                 The Edgeworths aver that the district court's reliance on the
                     protection order was erroneous because the protection order did not apply.
                     Namely, they assert that Simon and the Edgeworths were considered to be
                     the same party under the order and therefore production of the file from
SUPREME COURT
          OF
    NEVADA
                                                          3
(0) llA        AD.
                Simon to the Edgeworths was not subject to the order. Alternatively, and
                not addressed by the district court, they argue that the district court had a
                duty to produce to them their complete file after they appropriately made a
                motion to the court under NRS 7.055.
                            In response, Simon argues that the district court properly

                determined that the protection order applied to Simon and the Edgeworths
                and that the Edgeworths were required to properly comply with the
                agreement prior to Simon's duty to disclose. Alternatively, Simon rebuts
                the Edgeworths' argument that NRS 7.055 required production by arguing
                the prerequisite, that an attorney be paid before production becomes
                compelled, has not been satisfied because he has not yet received actual
                payment for his services.
                            Addressing the protective order argument first, after reviewing
                the order and based on the totality of the circumstances, we conclude that
                the order does not prevent Simon from disclosing any portion of the
                Edgeworths' file, including those confidential portions subject to the order.
                Specifically, at least to a certain extent, the order treats Simon and the
                Edgeworths as being one-in-the-same as opposed to being separate parties.
                We reject Simon's argument that he is "disclosing" confidential information
                in contravention of the protection order. Thus, we conclude that the district
                court's reliance on the protective order was erroneous.
                            We further conclude that the district court had a statutory duty
                to compel Simon to produce to the Edgeworths their complete file after such
                a demand was made under NRS 7.055. NRS 7.055(2) states:
                            A client who, after demand therefor and payment
                            of the fee due from the client, does not receive from
                            his or her discharged attorney all papers,
                            documents, pleadings and items of tangible
                            personal property may, by a motion filed after at
SUPREME COURT
      OF
   NEVADA
                                                      4
  I947A
                            least 5 days' notice to the attorney, obtain an order
                            for the production of his or her papers, documents,
                            pleadings and other property.
                            To the extent Simon argues that the Edgeworths have not
                complied with NRS 7.055(2)'s language that production is required only
                "after.... payment of the fee due," we conclude that Simon reads the
                requirement    of   payment    too   narrowly.     Payment     is   defined   as
                "[p]erformance of an obligation by the delivery of money or some other
                valuable thing accepted in partial or full discharge of the obligation."
                Payment, Black's Law Dictionary (11th ed. 2019).          Moreover, we have
                previously construed the term broadly by considering the requirement
                satisfied when a party, even without making an actual transfer of money,
                provides sufficient security evidencing their intent to pay. See Figliuzzi v.
                Eighth Judicial Dist. Court, 111 Nev. 338, 343, 890 P.2d 798, 801 (1995)
                (stating a "district court's power is limited to ordering the attorney to return
                papers upon the client's presentment of adequate security" (emphasis
                added)). Here, Simon made a demand of $2 million in attorney fees. The
                Edgeworths, although contesting the amount owed, placed $2 million of
                their settlement proceeds into a trust account that is jointly managed by
                themselves and Simon. Funds in the account can only be removed with
                authorization by both Simon and the Edgeworths. Based on the foregoing
                facts, we conclude that Simon was sufficiently secured that the Edgeworths
                would pay and therefore the district court had a duty under NRS 7.055 to
                compel Simon to produce to the Edgeworths their complete client file. Thus,
                mandamus relief is available to correct the district court's failure to compel
                Simon to produce the file. See NRS 34.160. Accordingly, we
                            ORDER the petition with respect to the release of the
                Edgeworth's funds DENIED and the petition with respect to the production

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) I947A
                        of the client file GRANTED AND DIRECT THE CLERK OF THIS COURT
                        TO ISSUE A WRIT OF mandamus instructing the district court to require
                        Simon to produce the complete client file to the Edgeworths.




                                                                                           J.
                                                          Hardesty



                                                          Stiglich


                                                                                       ,   J.
                                                          Herndon




                        cc:   Hon. Tierra Danielle Jones, District Judge
                              Hon. Jerry A. Wiese, Chief Judge
                              Morris Law Group
                              James R. Christensen
                              Christiansen Trial Lawyers
                              Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                            6
(0) I 94 7A   44,S11.